DETAILED ACTION
Response to Arguments
Applicant’s amendments and remarks filed on 03/30/22 have been entered and fully considered, but are not found convincing. The grounds of rejection set forth in the previous non-final rejection are maintained; herein; accordingly, this action is made final.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, applicant argues the claims as amended are not taught by the immediate prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered, but are not found convincing. Applicant argues the prior art of record is non-analogous art and further does not teach the limitations as claimed. Examiner respectfully disagrees. Accordingly, as noted subsequently, the prior art teaches the claims as presented and this action is made final. With regards to applicant’s arguments, the prior art is non-analogous, examiner respectfully disagrees. Applicant claims two scenarios: “in response to the image meeting the predetermined criterion for vehicle damage assessment photos and “in response to the image not meeting the predetermined criterion for vehicle damage assessment photos”. [D1, [0007, 0075, 0146]] D1 teaches the acquisition of a video stream of an accident of a vehicle by a camera and the accident to be processed and classified. [D4, [0026]] D4 teaches the classifying the selected region based on at least one parameter for image segmentation. Finally, [D5, [0020]] D5 teaches the steps of flagging invalid or missing classification of the one or more identifiers against the classification system. The method may also comprise the steps of detecting prohibited identifiers and issuing an alert identifying the prohibited identifiers. Thus, in view of the limitations, D1 teaches the acquisition of data for processing of a damaged vehicle, D4 and D5 teaches the processing of acquired data acquired in different scenarios, and the combination of the prior art documents would be obvious and within a field of endeavor which is combinable as the data to be processed, being either a car or the like, would be capable of processing utilizing any of the systems of D4 and D5. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The combinations of the references provide a particular type of image data acquired, of a vehicle that is damaged, further to analyze that data in the case of classification or non-classification. With respect to the argument of nonanalogous art, the determination that a reference is from a nonanalogous art is twofold. First, whether it is within the field of the inventor's endeavor. Second, whether it is reasonably pertinent to the particular problem with which the inventor was involved. In re Mlot-Fiialkowski, 213 USPQ 713 (CCPA 1982). However, as noted above, the data acquired is of a vehicle which is damaged, and the processing of the data is in fact similar to being any type of system or image data being analyzed to determine if there is a successful or non-successful classification. Further, applicant argues the prior art does not teach “determining, based on a classification result, whether or not the image meets a predetermined criterion for vehicle damage assessment photos” and “in response to the image meeting a predetermined criterion for vehicle damage assessment photo, adding at least one of a target box or target segmentation information to the image”. Examiner respectfully disagrees. Applicant’s claimed “meeting of a predetermined criterion” and the “adding of the target box or segmentation information” is broad in its own. The prior art covers at least a meeting of a criteria to continue the process and the addition of the target box/segmentation information. Examiner recommends the addition of what the predetermined criterion is and what segmentation information entails. Applicant argues, claims 13 and 25 are allowable for reasons to those discussed in claim 1, examiner respectfully disagrees, see arguments noted above. The grounds of rejection set forth in the previous non-final rejection are maintained; herein; accordingly, this action is made final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13, and 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [CN 107909113 A] in view of D4 [US 2018/0268549 A1] in view of D3 [CN 106600421 A] further in view of D5 [US 2005/0187874 A1].
Claim 1: An image processing method for use in a mobile device, comprising:
acquiring a video stream of a vehicle by a camera of the mobile device according to a user instruction; [D1, [0007, 0075, 0146]] D1 teaches the acquisition of a video stream of an accident of a vehicle by a camera according to user instruction. It is possible to obtain the data through the use of a mobile phone. Further, this is the image data used for vehicle damage assessment in the following claims limitations.

obtaining an image corresponding to a frame in the video stream; [D1, [0007]] D1 teaches the acquisition of a traffic accident to be classified.

inputting the image into a classificaiton model and determining, for vehicle damage assessment photos, the classification model comprising a first convolutional neural network for use in the mobile device; [D1, [0007, 0008, 0080]] D1 teaches the image classification network model includes a five-segment convolutional composite layer and three fully-connected layers. As noted above, the image data is of vehicle damage.

displaying to a user the at least one of the target box or the target segmentation information; and [D1, Figure 4] D1 teaches the display of the target area.

[D1, Claim 1] D1 teaches the shared classification model and target detection/segmentation model within the same neural network. D1 teaches the acquiring, obtaining, determining, and displaying, however, does not explicitly teach the determining if a criterion is met or not met, in response to the meeting a criterion, and the adding. The claim limitations are taught as follows: 

in response to the image meeting the predetermined criterion for vehicle damage assessment photos, adding at least one of a target box or target segmentation information to the image by inputting the image into a target detection and segmentation model, the at least one of the target box or the target segmentation information corresponding to at least one of a vehicle part or vehicle damage of the vehicle, the target detection and segmentation model comprising a second convolutional neural network for use in the mobile device; and 

[D4, [0026]] D4 teaches the classifying the selected region based on at least one parameter for image segmentation, defining an objective function based on the classification result, optimizing the parameter set by increasing or decreasing the objective function and segmenting the image using the optimized parameter set. The teaches of D4 correlates to the classification, determination of a classification result, and optimization of the objective function dependent upon the defined objective function compared to the results, and additional information being provided with regards to the segmentation to be performed.

D1 in view of D4 does not explicitly teach the determining if a criterion is not met, in response to the not meeting a criterion.

in response to the image not meeting the predetermined criterion for vehicle damage assessment photos, prompting the user based on the classification result from the classification model. [D5, [0020]] D5 teaches the steps of flagging invalid or missing classification of the one or more identifiers against the classification system. The method may also comprise the steps of detecting prohibited identifiers and issuing an alert identifying the prohibited identifiers.

D1 in view of D4 in view of D5 does not explicitly teach the adding, however, the limitations are taught as follows:[D3, [0022-0038 and 0054]] D3 teaches the smart damage determination method for a vehicle insurance in which receiving an image information captured by a mobile device, preprocessing that image data to determine the meeting of the determination requirement, and upon determination of satisfaction of the requirement, performing processing on the image data to identify a damage location and severity level to form an identification result. The fixed loss assessment module is used to calculate the loss location and the degree of loss and this information is presented as the loss location information to the user.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1, wherein the acquiring, obtaining, determining, and displaying is completed, with the teachings of D4, wherein the classification result is utilized to adjust the target box or segmentation information upon meeting the criterion, with the teachings of D5, wherein the user is provided an alert based upon the non-meeting of the criterion (flagging), with the teachings of D3, wherein the additional step is conducted on an image of a vehicle that has been in a damage incident to determine the final classification and the identification of the damaged parts. One skilled in the art would have been motivated to modify D1 in this manner in order to further utilize image analysis of D4 and D5 in determination of meeting and not meeting in order to increase the efficiency of the segmentation and box to be added to the image data with the teachings of D3 to determine the extent of the damage to the vehicle by providing a determination of the damaged parts while providing the details on the location of the determined damaged parts and would be useful in scenarios such as a person that is not qualified enough to assess damage is given the repair information or for a larger corporation in which many claims are filed can determine the damage by an automated computer system completing image analysis. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 3: The image processing method of claim 1, wherein the classification model classifies the image based on at least one of: whether the image is blurred, whether the image includes vehicle damage, whether a light intensity is sufficient, whether a shooting angle is skewed, or whether a shooting distance is appropriate. [D1, [0080-0083]] D1 teaches the at least the vehicle damage and angle analysis.

Claim 4 The image processing method of claim 1, further comprising: presenting a shooting flow to the user before the video stream of the vehicle is acquired by the camera. [D1, [0080]] D1 teaches the “shooting flow” which includes prompts of instruction on how to acquire the image data.

Claim 5: The image processing method of claim 1, further comprising: prompting the user based on the at least one of the target box or the target segmentation information. [D3, [0022-0038 and 0054]]  D3 teaches the fixed loss assessment module is used to calculate the loss location and the degree of loss and this information is presented as the loss location information to the user.

Claim 6: The image processing method of claim 5, wherein the prompting the user based on the at least one of the target box or the target segmentation information comprises: prompting the user to move forward or backward based on the at least one of the target box or the target segmentation information. [D1, [0080-0083]] D1 teaches the changing the shooting angle requires the user to move around. [D3, [0052]] D3 teaches the adjustment by the user to be done with respect to the depth recognition of the system in which the depth relates to the distance between the image plane and the object of interest. The user is prompted to reshoot.

Claim 7: The image processing method of claim 5, wherein the prompting the user based on the at least one of the target box or the target segmentation information comprises: prompting the user to shoot based on the at least one of the target box or the target segmentation information, to obtain a damage assessment photo corresponding to the image of the frame. [D3, [0052]] D3 teaches the adjustment by the user to be done with respect to the depth recognition of the system in which the depth relates to the distance between the image plane and the object of interest. The user is prompted to reshoot.

Claim 8: The image processing method of claim 7, further comprising: uploading the damage assessment photo to a server. [D3, 0052-0055] D3 teaches the interaction with the servers and the uploading of the picture and information.

Claim 9: The image processing method of claim 7, further comprising: obtaining, based on the video stream, an association between the image and a first image, wherein the first image is an image of a first frame before the frame in the video stream. [D3, [0052]] D3 teaches the adjustment by the user to be done with respect to the depth recognition of the system in which the depth relates to the distance between the image plane and the object of interest. The user is prompted to reshoot. Thus, the first image is the insufficient image and the second image is the prompted image to be acquired.

Claim 10: The image processing method of claim 9, wherein the association comprises at least one of: an optical flow, a mapping matrix, or a position and angle transformation relation between the image and the first image. [D3, [0052]] D3 teaches the adjustment by the user to be done with respect to the depth recognition of the system in which the depth relates to the distance between the image plane and the object of interest.

Claim 11: The image processing method of claim 9, further comprising: uploading the association to a server. [D3, 0052-0055] D3 teaches the interaction with the servers and the uploading of the picture and information.

Claim 12: The image processing method of claim 1, wherein the first convolutional neural network and the second convolutional neural network are a same convolutional neural network shared by the classification model and the target detection and segmentation model. [D1, Claim 1] D1 teaches the shared classification model and target detection/segmentation model within the same neural network.

Claim 13: Claim 13 is rejected for similar reasons as to those described in claim 1. 

Claim 15: The mobile device of claim 13, wherein the classification model classifies the image based on at least one of: whether the image is blurred, whether the image includes vehicle damage, whether a light intensity is sufficient, whether a shooting angle is skewed, or whether a shooting distance is appropriate. Claim 15 is rejected for similar reasons as to those described in claim 3.

Claim 16: The mobile device of claim 13, wherein the processor is further configured to execute the instructions to: present a shooting flow to the user before the video stream of the vehicle is acquired by the camera. Claim 16 is rejected for similar reasons as to those described in claim 4.

Claim 17: The mobile device of claim 13, wherein the processor is further configured to execute the instructions to: prompt the user based on the at least one of the target box or the target segmentation information. Claim 17 is rejected for similar reasons as to those described in claim 5.

Claim 18: The mobile device of claim 17, wherein the prompting the user based on the at least one of the target box or the target segmentation information comprises: prompting the user to move forward or backward based on the at least one of the target box or the target segmentation information. Claim 18 is rejected for similar reasons as to those described in claim 6.

Claim 19: The mobile device of claim 17, wherein the prompting the user based on the at least one of the target box or the target segmentation information comprises: prompting the user to shoot based on the at least one of the target box or the target segmentation information, to obtain a damage assessment photo corresponding to the image of the frame. Claim 19 is rejected for similar reasons as to those described in claim 7.

Claim 20: The mobile device of claim 19, wherein the processor is further configured to execute the instructions to: upload the damage assessment photo to a server. Claim 20 is rejected for similar reasons as to those described in claim 8.

Claim 21: The mobile device of claim 19, wherein the processor is further configured to execute the instructions to: obtain, based on the video stream, an association between the image and a first image, wherein the first image is an image of a first frame before the frame in the video stream. Claim 21 is rejected for similar reasons as to those described in claim 9.

Claim 22: The mobile device of claim 21, wherein the association comprises at least one of: an optical flow, a mapping matrix, or a position and angle transformation relation between the image and the first image. Claim 22 is rejected for similar reasons as to those described in claim 10.

Claim 23: The mobile device of claim 21, wherein the processor is further configured to execute the instructions to: upload the association to the server. Claim 23 is rejected for similar reasons as to those described in claim 11.

Claim 24: The mobile device of claim 13, wherein the first convolutional neural network and the second convolutional neural network are a same convolutional neural network shared by the classification model and the target detection and segmentation model. Claim 24 is rejected for similar reasons as to those described in claim 12.

Claim 25: Claim 25 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661